Citation Nr: 1116136	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1972.  The Veteran died in September 2004.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2011, the Appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 


FINDINGS OF FACT

1. The Veteran died in September 2004 at the age of 52; the immediate cause of the Veteran's death as shown on the original death certificate was liver failure, status post transplant, due to hepatitis C. 

2. The September 2004 Expiration Discharge Summary shows a principal diagnosis of hepatic failure, and secondary diagnoses of cholestatic reoccurrence of hepatitis C, diabetes type II, and pruritis.  

3. A March 2005 Correction of Death Record lists insulin dependent diabetes mellitus and posttraumatic stress disorder as additional underlying causes of death.  

4. At the time of the Veteran's death, he was service-connected for diabetes mellitus rated as 20 percent disabling.  

5. Resolving all reasonable doubt in the Appellant's favor, the Veteran's service-connected diabetes mellitus contributed materially in producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Service Connection for the Cause of the Veteran's Death

The Appellant principally argues that while the Veteran's service-connected diabetes mellitus was not the principal cause of death, it did serve to contribute to his death.  In particular, she contends that the Veteran's diabetes mellitus, while not the sole cause, substantially contributed to his fatal liver failure.  Thus, she believes service connection for the cause of the Veteran's death is warranted.  The Board agrees.  

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Here, the evidence in the claims file shows that the Veteran died in September 2004.  The immediate cause of the Veteran's death as shown on the original death certificate was liver failure, status post transplant, due to hepatitis C.  A September 2004 Expiration Discharge Summary, authored by Dr. Fairbanks, M.D., shows a principal diagnosis of hepatic failure, and secondary diagnoses of cholestatic reoccurrence of hepatitis C, diabetes type II, and pruritis.  A March 2005 Correction of Death Record, also authored by Dr. Fairbanks, lists insulin dependent diabetes mellitus and posttraumatic stress disorder as additional underlying causes of death.  

At the time of the Veteran's death, he was service-connected for diabetes mellitus rated as 20 percent disabling.  

Again, the Appellant contends that service-connected diabetes mellitus substantially contributed to the Veteran's death by way of liver failure.  In this regard, a May 2004 treatment note from the Cleveland Clinic shows that the Veteran underwent liver transplantation in December 2003, for a diagnosis of end-stage liver disease secondary to hepatitis C.  It was additionally noted that the Veteran had been using insulin to treat his service-connected diabetes since June of 2003.  Other medical records contained in the claims file indicate that the Veteran was initially diagnosed with diabetes sometime in 2000.  

In addition to the amended death certificate and Expiration Discharge Summary noted above, the record contains a June 2006 medical opinion from Dr. Fairbanks.  In that letter, Dr. Fairbanks references her March 2005 amendment to the death certificate which included insulin-dependent diabetes mellitus as a contributing factor to the Veteran's death.  Dr. Fairbanks explained that the Veteran's 2003 liver transplant was complicated by severe rejection and multiple bacterial and fungal infections.  She cited to several medical studies/treaties which suggest an increased risk of serious infection and organ rejection in transplant patients with diabetes mellitus.  While stating that it was impossible to definitely prove using scientific methods that diabetes contributed to his death, she ultimately concluded that, in her opinion, it was more likely than not that DM II contributed substantially to his death by increasing the likelihood that he would have organ rejection and serious infections.  

In light of the foregoing and resolving reasonable doubt in the Appellant's favor, the Board finds that although the Veteran's service-connected diabetes mellitus did not directly cause his death, it did appear to contribute substantially or materially to cause his death.  In this regard, the Board finds probative the June 2006, opinion of Dr. Fairbanks in which it was indicated that it was more likely than not that DM II contributed substantially to his death.  This opinion is afforded great probative value for several reasons.  First, Dr. Fairbanks was the Veteran's treating physician throughout the course of his hospitalization and leading up to his death; thus, she was intimately familiar with the Veteran's medical history and relevant course of treatment in this regard.  Moreover, Dr. Fairbanks' opinion was supported by sound medical rationale and principles.  In fact, she expressly cited to a several recognized medical treatises to support her conclusion.  Of note is cited The Journal of Heart and Lung Transplantation study which found "an increased risk of serious infections in patients with DM, particularly in the early post-operative period." (See Marelli D., et al., Journal Heart Lung Transplant 2003; 22:1091).  She apparently uses this study to make the analogy to organ transplants which appears reasonable.   For all of these reasons, the Board finds Dr. Fairbanks' opinion to be highly probative as to the question of cause of death and contributing causes.  Finally, it is noted that there are no contrary opinions of record.  

Lastly, the Board also finds probative the September 2004 Expiration Note from the Cleveland Clinic and the March 2005 amended/corrective death record, both of which show diabetes mellitus as either a secondary diagnosis (upon death), or an underlying condition to death, respectively.  

Thus, in light of the medical evidence outlined above, the Board finds that service connection is warranted for the cause of the Veteran's death, as his service-connected diabetes mellitus contributed substantially or materially to cause his liver failure/organ rejection which ultimately contributed to cause his death.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an Appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As such, as noted above, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Appellant shall prevail upon the issue.  See Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Appellant's favor.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


